Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-6 in the reply filed on 11/27/2020 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9/18/2017.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Seo (US 20150241925 A1, hereinafter Seo)
1. Seo teaches a support member, comprising;
a first support member (110, fig 31) and a second support member (120, fig 31) arranged along a first direction (length direction, see annotated fig 31 below); 
a joint part (310, fig 32) disposed between the first and second support members; and 
a hinge member (130 except for 310, figs 31-32) connected to a bottom surface of the joint part (figs 32, 35 shows 131-1, 131-a connected to a bottom portion of 310a, although 310a is not labeled in fig 35) and bottom surfaces of the first and second support members (fig 36 shows 113 connected to a bottom surface of 110-1, see also [0233] which recites ‘A second rail 113 that is coupled to the first rail 131a and guides the hinge unit 130 to slide relative to the first body 110 and the second body 120 is provided on each of the first body 110 and the second body 120’), 
wherein the joint part comprises: 
a first joint unit (middle instance of 310);

	a third joint unit (right instance of 310, figs 31, 32) disposed between the first joint unit and the second support member (fig 31),
	wherein
the second joint unit includes a plurality of first recesses (313, 314, fig 33) formed at both ends of an upper portion of the second joint unit opposite to each other in the first direction (L direction, fig 33),
wherein the third joint unit includes a plurality of second recesses (313, 314, fig 33) formed at both ends of an upper portion of the third joint unit opposite to each other in the first direction (L direction, fig 33), and
wherein the first and second recesses extend in a second direction crossing the first direction (W direction, fig 33).


    PNG
    media_image1.png
    680
    440
    media_image1.png
    Greyscale



2.    Seo teaches the support member of claim 1, wherein the first joint unit comprises: 
a first extended portion (see annotated fig 32 below) that extends in the second direction; and
first sidewall portions (see annotated fig 32 below) that extend upward from both ends of the first extended portion opposite to each other in the second direction (see annotated fig 32 below).


    PNG
    media_image2.png
    772
    775
    media_image2.png
    Greyscale



3.    Seo teaches the support member of claim 2, wherein each of the second and third joint units comprises:
a second extended portion (see annotated fig 32 below) that extends in the second direction; and  second sidewall portions (see annotated fig 32 below) that extend upward, from both ends of the second extended portion opposite to each other in the second direction (see annotated fig 32 below),
wherein the first and second recesses are formed along edges between side and top surfaces of the second extended portion (recesses 313, 314 are formed along edges between side and top surfaces 315-1, 315-2, 311).

    PNG
    media_image3.png
    772
    775
    media_image3.png
    Greyscale



4.    Seo teaches the support member of claim 3, wherein upper surfaces of the first sidewall portions are higher than an upper surface of the first extended portion (fig 32) and upper surfaces of the second sidewall portions are higher than a upper surface of the second extended portion (fig 32).



6.    Seo teaches the support member of claim 3, wherein the second extended portion comprises:

a first portion (311, 313, 314 together) that extends in the second direction (W direction of fig 33) and that has a reverse trapezoidal shape when viewed from the second direction (fig 33); and

a second portion (see annotated fig 33 below) that extends upward from a top surface of the first portion and that has a rectangular shape, and

wherein a width of the second portion is less than a width of the top surface of the first portion, when measured in the first direction (L direction of fig 33).


    PNG
    media_image4.png
    699
    597
    media_image4.png
    Greyscale




Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.






Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841